Mi-W
                                       ELECTRONIC RECORD


COA #       10-13-00100-CR                               OFFENSE:         Murder


            Christopher Michael Hernandez v. The
STYLE:      State of Texas                               COUNTY:          Brazos


TRIAL COURT:              361st District Court                                             MOTION
TRIAL COURTS:             11-06139-CRF-361                   FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Steven Lee Smith              DATE:
DISPOSITION:        AFFIRMED                                 JUDGE:




DATE:         Septembe r 18, 2014

JUSTICE:      Scoggins                PC           S   YES

PUBLISH:      YES                     DNP:


CLK RECORD:         4/23/2013 -1 volume                SUPPCLKRECORD:

RPT RECORD:         9/10/2013 - 9 volumes              SUPPRPTRECORD:
STATE BR:           4/25/2014                          SUPP BR:
APP BR:             1/16/2014                          PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                             CCA#             IW3-/¥
        ?%Q 5£                    Petition                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                               DATE:

                                                                  JUDGE:

DATE:         (p^-fjls/^Vtr                                       SIGNED:                   PC:

JUDGE:           /^ f^tfSLSLt^flst—                               PUBLISH:                 DNP:




                    MOTION FOR REHEARING IN                       MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                         ON

JUDGE:                                                            JUDGE: